UNPUBLISHED

                       UNITED STATES COURT OF APPEALS
                           FOR THE FOURTH CIRCUIT


                                      No. 17-1135


MICHAEL LADALE REEVES,

                    Plaintiff – Appellant,

             v.

HAMPTON FOREST APTS; BETTY PARR; MONUMENT REAL ESTATE
SVCS; JENNY DECKER,

                    Defendants - Appellees.



Appeal from the United States District Court for the District of South Carolina, at
Greenville. Henry M. Herlong, Jr., Senior District Judge. (6:16-cv-00715-HMH)


Submitted: May 23, 2017                                           Decided: May 25, 2017


Before KING, AGEE, and WYNN, Circuit Judges.


Affirmed as modified by unpublished per curiam opinion.


Michael Ladale Reeves, Appellant Pro Se. James Geoffrey Osborn, Jr., ROGERS,
TOWNSEND & THOMAS, Greenville, South Carolina; Stephen Lynwood Brown,
Russell Grainger Hines, YOUNG CLEMENT RIVERS, LLP, Charleston, South
Carolina, for Appellees.


Unpublished opinions are not binding precedent in this circuit.
PER CURIAM:

       Michael Ladale Reeves appeals the district court’s order accepting the magistrate

judge’s recommendation to grant Defendants summary judgment on Reeves’ civil claims

against Defendants, including his claims brought pursuant to Title III of the Americans

with Disabilities Act, 42 U.S.C. §§ 12181 to 12189 (2012), and the Fair Housing Act, 42

U.S.C. §§ 3601 to 3619 (2012), and declining to exercise supplemental jurisdiction over

Reeves’ state law claims. We affirm as modified.

       The timely filing of specific objections to a magistrate judge’s recommendation is

necessary to preserve appellate review of the substance of that recommendation when the

parties have been warned of the consequences of noncompliance. Wright v. Collins, 766

F.2d 841, 845-46 (4th Cir. 1985); see also Thomas v. Arn, 474 U.S. 140 (1985).

Moreover, we limit our review to the issues raised in the Appellant’s informal brief. See

4th Cir. R. 34(b). Reeves waived appellate review of the district court’s dispositive

holdings by failing to file specific objections to the magistrate judge’s recommendation

after receiving proper notice, and by failing to challenge the district court’s dispositive

rationale in his informal brief.

       Accordingly, although we affirm the district court’s judgment, we modify the

judgment to reflect that Reeves’ state law claims are dismissed without prejudice. We

dispense with oral argument because the facts and legal contentions are adequately

presented in the materials before this court and argument would not aid the decisional

process.

                                                              AFFIRMED AS MODIFIED

                                            2